Case 3:19-cv-13614-MAS-DEA Document7 Filed 10/25/19 Page 1 of 1 PagelD: 20

COSTELLO & MAINS, LLC
By: Jacquelyn R. Matcheu
18000 Horizon Way, Suite 800
Mount Laurel, NJ 08054

(856) 727-9700

Attomeys for Plainuff

 

KINGSLEY ADJEI-BENTUM,
Plaintiff, ‘ CIVIL ACTION

VS.
DOCKET NO: 3:19-cv-13614-MAS-DEA
BHAVANI FUEL STOP INC D/B/A
EXXON: IMD GAS COMPANY. INC, i
D/B/A BP: TONY PARASHAR and JOHN =: STIPULATION OF DISMISSAL WITH

DOES 1-5 AND 6-10 PREJUDICE
Defendant(s).

 

Now before the Court comes plaintiff Kingsley Adjei-Bentum who voluntarily dismisses
his complaint against all parties, in its entirety, as settlement has been reached in this matter,

with prejudice and without cost or attorney's fees to any party.

COSTELLO & MAINS, LLC

ay: Sl SHS
Jaequélyn R. Matchett, Esq.

Attorney for Plaintiff

Dated: bee.

So oes a ue ey

of

Hon. fais e USDJ

 
